DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/08/2020. These drawings are accepted.

Claim Objections
Claims 1, 6, 8, 9, 10, 14, 15, 16 and 17 are objected to because of the following informalities: 
Claim 1 recites “an non-commissioned advertisement (NCA) message”. 
Claim 1 recites abbreviations such as RNGATH, CRATH, CRA, CRAFWD, REGACK AND RNGADD without its specific meaning. The abbreviations need to be spelled out.
Claim 6 recites abbreviations such as CRQ, CRQFWD AND CRA, CRAFWD, CRATH, CRFATH without its specific meaning. The abbreviations need to be spelled out.
Claim 8 recites abbreviations such as REGADV and REGACK without its specific meaning.
Claim 9 recites abbreviations such as RNGREQ, CRQ, RNGATH without its specific meaning. The abbreviations need to be spelled out.
Claim 10 recites abbreviations such as NCA, ACI without its specific meaning. The abbreviations need to be spelled out.
Claim 14 recites abbreviations such as RNGATH, CRATH, CRA, CRAFWD, REGACK and RNGADD without its specific meaning. The abbreviations need to be spelled out.
Claim 15 recites “an network address for the electronic device”.
Claim 15 recites abbreviations such as REGADV, REGACK, RNGREQ and RNGATH without its specific meaning. The abbreviations need to be spelled out.
Claim 16 recites “first alternative”, “second alternative ” and “third alternative”. For formality, the examiner recommends to respectively add a colon, for example, “first alternative:”, “second alternative:” and “third alternative:”.
Claim 16 recites abbreviations such as REGACK without its specific meaning. The abbreviations need to be spelled out.
Claim 17 recites “first alternative”, “second alternative ” and “third alternative”. For formality, the examiner recommends to respectively add a colon, for example, “first alternative:”, “second alternative:” and “third alternative:”.
Claim 17 recites abbreviations such as CRQFWD and ADDRAB without its specific meaning. The abbreviations need to be spelled out.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer program comprising software only. The claim recites a processor but does not limit it as a hardware. After review of the specification of the current application, there is no section that defines the processor as a hardware. Therefore, the claim is software per se. The examiner suggests including a piece of hardware such a memory, for example, a non-transitory media, a hardware processor or a network communicator in the limitation to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Engan et al. (US 20190069177 A1 hereinafter “Engan”) in view of MILLER (US 20190036887 A1) in view of Kaja et al. (US 20180324184 A1 hereinafter “Kaja”).
Regarding claim 1, (Original) Engan discloses an ad-hoc network comprising a configurator device and a plurality of nodes, wherein each node is an electronic device ([0018] Each of the user devices 108(1)-108(n) are also capable of connecting to a network. device 108(1) includes a connection to network 120(1), … , and device 108(n) [analogous to “node” as an electronic device] includes a connection to network 120(n). The wireless connections are made by way of any method known in the art, such as Bluetooth®, WiFi, Wireless Mesh Network (WMN) [“ad-hoc network” based on paras. 0001 and 0013 of the current application], etc.; [0020] FIG. 1 includes an identity service provider (IDP) 124 [analogous to “configurator”] that executes a token service 126), wherein each node is connected by a communication connection with at least one of the other nodes and/or with the configurator device ([0025] the example electronic device 202 [“node”], by way of the communications interface 210, may exchange data with other electronic devices [“other nodes”] (e.g., laptops, computers, other servers, etc.) via one or more networks, such as the Internet 112 (FIG. 1) or the network 120 (FIG. 1)), wherein each node can be in different states comprising at least a non-commissioned state, a commissioned state and a trust ring member state ([0032 and 0038] the electronic device 202’s state is analogous to “non-commissioned state” during the initial operations “1-2” in FIG. 2 since the operations for an authentication; [0039 and 0050] the electronic device 202’s state is analogous to “commissioned state” during the operations “3-4” in FIG. 2 since the operations are after the authentication; [0052 and 0053] the electronic device 202’s state is analogous to “trust ring member” during the operations “5-6”in FIG. 4 since the operations are for accessing secure services by using a token)
wherein the first node is configured to send out a commissioning request (CRQ) message containing the received encrypted token ([0029-0030] The cryptography component 224 is configured to encrypt [analogous to “encrypted token”], decrypt, encode, decode, create digital signatures, and related operations. The IDP cryptography unit 230 includes code segments that are executed to create key pairs for use with the SDAT application 220, and to encrypt [analogous to “encrypted token”], decrypt, encode, decode, digitally sign, or otherwise manipulate data that is transmitted between the electronic device 202 and the IDP 204; [0059] At block 514, corresponding to operation “5” of FIG. 4, the SDAT 246 [“(CRQ) message containing the token”, SDAT stands for “secure device access token”] is presented to the service provider 404 (FIG. 4) to access one or more secure services),
wherein the first node is configured to change its state, when it receives an authorisation message (RNGATH, CRATH, CRA, CRAFWD, REGACK, RNGADD) from another node or from the configurator device ([0059] At block 516 (operation “6” of FIG. 4) [“authorisation message”], authorization to the one or more secure services is received from the service provider 404).
Although Engan teaches “operations ‘1’ and ‘2’ are for the authentication [‘non-commissioned state’]” and “presenting the device identifier 244 [‘(NCA) message’]”, it does not explicitly teach “a first node of the plurality of nodes being in the non-commissioned state is configured to send an non-commissioned advertisement (NCA) message to the configurator device comprising an identifier of the first node”.
[0042] PCDs [“first node”] can detect the PPD's enunciation signal when the PPD [“configurator”] is in their detection zone 101. The enunciation signal is branded with an identifier (UUID) unique to the sender of the signal [“send a (NCA) message including an identifier” as the non-commissioned state since they are identified yet]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan with the teachings of MILLER to include a first node of the plurality of nodes that being in the non-commissioned state is configured to send an non-commissioned advertisement (NCA) message to the configurator device comprising an identifier of the first node. One of ordinary skill in the art would have been motivated to make this modification because the detection zone therefore varies with the effective sensor and networking capabilities of the PCD 100 [“first node”]. For, example BLE is a device-to-device networking technology which is supported on major mobile and desktop operating systems. The enunciation signal is branded with an identifier (UUID) unique [or (NCA) message] to the sender of the signal. BLE has a typical maximum range of approximately 100 m and consumes very little battery power or processing resources on the device sending the enunciation signal (para. 0042).
Although Engan teaches, in respective para. 0059 and para. 0029, “SDAT 246 [“token” since SDAT stands for secure device access token (See para. 0058)]” and “the cryptography component 224 and the IDP cryptography unit 230”, it does not teach “the configurator device is configured to send an automated commissioning initialization (ACI) message to the first node containing a token, wherein the token is encrypted by a symmetric network key”.
[0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104. At step S7, the token provider computer 106 may transmit the encrypted interaction token to the communication device 104).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan, MILLER with the teachings of Kaja to send an automated commissioning initialization message to the first node containing a token, wherein the token is encrypted by a symmetric network key. One of ordinary skill in the art would have been motivated to make this modification because the conventional interaction token [or the encrypted token] systems could be improved to be more secure, more economical, and more convenient to consumers [or first node] (para. 0094).

Regarding claim 11, (Currently Amended) the combination of Engan, MILLER and Kaja discloses the ad-hoc network of claim 1, wherein the token contains one or more of a network identifier, a current network time and/or a signature of the configurator device ([Engan: 0049] FIG. 3 depicts a secure device access token (SDAT) 300. The signature 306 [“signature of the configurator device”] is created by signing the encoded header 302 and the encoded payload 304 with a server private key 314 such as the identity provider private key 231 of FIG. 2). The signature 308 is used to verify that the sender of the token is who it claims it is, and to ensure that the message wasn't changed since originating from the sender).

Regarding claim 12, (Currently Amended) the combination of Engan, MILLER and Kaja discloses the ad-hoc network of claim 1, wherein the communication connections between the nodes and/or the communication connections between the configurator and the nodes are wireless communication connections ([MILLER: 0051] The network can include, but is not limited to, a cellular network (e.g., wireless phone), a point-to-point dial up connection, a satellite network, the Internet, a local area network (LAN), a wide area network (WAN), a Wi-Fi network, an ad hoc network or a combination thereof).

Regarding claim 13, (Currently Amended) the combination of Engan, MILLER and Kaja discloses the ad-hoc network of claim 1, wherein the configurator device is a mobile device with a display and a user input mechanism ([MILLER: 0043] the presence of an entity (e.g., 105B) can be detected because it carries a device (e.g., 107), such as a mobile device or tablet [“mobile device”], on which is installed a code component (such as an application or mobile “app”) that connects to the privacy service (e.g., 120A)).


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Engan et al. (US 20190069177 A1 hereinafter “Engan”) in view of MILLER (US 20190036887 A1) in view of Kaja et al. (US 20180324184 A1 hereinafter “Kaja”) as applied to claim 1 above, and further in view of Giordano et al. (US 20170300627 A1 hereinafter “Giordano”).
Regarding claim 2, (Currently Amended) the combination of Engan, MILLER and Kaja discloses all features of ad-hoc network of claim 1 except “a group of nodes of the plurality of nodes being in a trust ring member state is configured to perform an automatic vote process, wherein the automatic vote process is based on a byzantine fault tolerant algorithm, wherein the automatic vote process is 
In a same field of endeavor, Giordano teaches, in paragraph 0999, peer-to-peer networks (having ad-hoc or static members). Giordano further discloses the ad-hoc network of claim 1, wherein a group of nodes of the plurality of nodes being in a trust ring member state is configured to perform an automatic vote process, wherein the automatic vote process is based on a byzantine fault tolerant algorithm, wherein the automatic vote process is used to agree on a network address of the first node, to agree on the acceptance of the first node to change its state and/or to agree on a new block of a distributed ledger ([0044-0046] if the parameters of the transaction are valid (e.g., includes an acceptable destination address [“agree on a network address”]), and if the transaction complies with any other rules set in the network. Each node in the network that maintains a copy of the ledger 106 may maintain a queue of valid transactions [“agree on a network address”] that have been broadcasted over the network since a last block was formed and added to the ledger 106. the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value (e.g., a proof of work problem). Once a new, valid block is determined by a particular network node [“trust ring member state”], that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106. The process can then repeat as a new queue of transactions is generated until another block is discovered to add to the ledger 106. This type of consensus procedure is sometimes referred to as a proof-of-work mechanism. However, other types of consensus procedures for updating the ledger and adding blocks may be employed in addition to or alternatively to proof-of-work mechanisms. One example of another type of consensus procedure is the practical byzantine fault tolerance (PBFT) consensus algorithm [“automatic vote process”]).
a validator node [or first node] may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220 (para. 0062).

Regarding claim 3, (Currently Amended) the combination of Engan, MILLER and Kaja discloses all features of ad-hoc network of claim 1. Although MILLER teaches, in para. 0080, Fig. 1A and1B, “distributed application network 130, such as node software for participating in a blockchain network,”, it does not explicitly teach “each node being in a trust ring member state stores a data structure comprising a plurality of blocks, each block corresponding to a node being either in a trust ring member state or in a commissioned state, each block except for the first block comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block”.
Giordano, which is a same field of endeavor, discloses the ad-hoc network of claim 1, wherein each node being in a trust ring member state stores a data structure comprising a plurality of blocks, each block corresponding to a node being either in a trust ring member state or in a commissioned state, each block except for the first block comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block ([0046-0047] the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value (e.g., a proof of work problem). Once a new, valid block is determined by a particular network node [“trust ring member state”], that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block [“records about the node”] and add it to their respective copies of the ledger 106 [“a link to a previous block”]. The signature of the genesis block 108 a may be a hash value of the genesis block 108 a, for example [“a hash of the previous block”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan, MILLER and Kaja with the teachings of Giordano to include each block, except for the first block, that comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block. One of ordinary skill in the art would have been motivated to make this modification because a validator node [or first node] may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220 (para. 0062).

Regarding claim 4, (Currently Amended) the combination of Engan, MILLER, Kaja and Giordano discloses the ad-hoc network of clam 3, wherein the data structure is a distributed ledger, preferably a secure distributed ledger ([MILLER: 0080] the distributed ledger may be a blockchain-based data platform; [Giordano: 0043] the computer 102 can store and maintain a copy of the distributed ledger 106. The ledger 106 may not be maintained by a trusted central authority, but may instead be maintained by a plurality of nodes in the computing network; [Giordano: 0071] Due to the architecture of the network and transparency of transactions among nodes, the adjusted treatment can be effected efficiently and securely while minimizing risk of unauthorized users tampering with the medical device 218).

Regarding claim 5, (Currently Amended) the combination of Engan, MILLER, Kaja and Giordano discloses the ad-hoc network of claim 3, wherein the records about the node comprise one or more of the following:- public key of the node, - network address of the node, - identifier of the node, - list of [Engan: 0037] The identity provider 204 receives the application authentication object 236, which it may also temporarily store. The IDP cryptography unit 230 creates a private key 240 and a public key 242 [“public key of the node”]).

Regarding claim 6, (Currently Amended) the combination of Engan, MILLER and Kaja discloses the ad-hoc network of claim 1, wherein a second node being in the trust ring member state is configured to receive a message (CRQ, CRQFWD) containing the encrypted token sent by the first node, and to decrypt the token with the symmetric network key ([Engan: 0059] At block 514, corresponding to operation “5” of FIG. 4, the SDAT 246 [“(CRQ) message containing the token”, SDAT stands for “secure device access token”] is presented to the service provider 404 (FIG. 4) to access one or more secure services; [MILLER: 0088] transaction data is stored in a cryptographically encrypted or otherwise obfuscated form accessible only to those with a cryptographic key to decrypt the transaction data [“decrypt the token”]. [0242] symmetric encryption [“symmetric network key”] may be used to encode all or part of the data elements), 
wherein a node of the plurality of nodes is configured to send a message (CRA, CRAFWD, CRATH, CRFATH) to the first node containing the agreed network address, wherein the message is preferably encrypted by the public key of the first node ([Kaja: 0068] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104, or a public key of a public-private key pair, where the communication device 104 holds the public key).
The combination of Engan, MILLER and Kaja may not explicitly teach, but Giordano, which is a same field of endeavor, discloses the ad-hoc network of claim 1 wherein a group of nodes of the plurality of nodes being in a trust ring member state is configured to perform an automatic vote process to agree on a network address of the first node ([0044-0046] if the parameters of the transaction are valid (e.g., includes an acceptable destination address [“agree on a network address”]), and if the transaction complies with any other rules set in the network. Once a new, valid block is determined by a particular network node [“trust ring member state”], that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106. One example of another type of consensus procedure is the practical byzantine fault tolerance (PBFT) consensus algorithm [“automatic vote process”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan, MILLER and Kaja with the teachings of Giordano to perform an automatic vote process to agree on a network address of the first node by a group of nodes of the plurality of nodes that being in a trust ring member state. One of ordinary skill in the art would have been motivated to make this modification because a validator node may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220 (para. 0062).

Regarding claim 7, the combination of Engan, MILLER, Kaja and Giordano discloses the ad-hoc network of claim 6, wherein the message containing the agreed network address contains further the symmetric network key ([Engan: 0037] The “shared secret” can be accomplished using any method known in the art, such as the Diffie-Hellman method (share “symmetric network key” via “public key”); [Kaja: 0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104; [Giordano: 0044-0046] if the parameters of the transaction are valid (e.g., includes an acceptable destination address [“agree on a network address”]), and if the transaction complies with any other rules set in the network).

Regarding claim 8, (Currently Amended) the combination of Engan, MILLER, Kaja and Giordano discloses the ad-hoc network of claim 6, wherein each node being in a trust ring member state stores a data structure comprising a plurality of blocks, each block corresponding to a node being either in a trust ring member state or in a commissioned state, each block except for the first block comprises a link to a previous block, a hash of the previous block and records about the node corresponding to the block ([Engan: 0052 and 0053] the electronic device 202’s state is analogous to “trust ring member” during the operations “5-6”in FIG. 4 since the operations are for accessing secure services by using a token; [MILLER: 0098] DAU 125 provides program instructions and data structures to allow a computing device to function as a node on the distributed application network 130 [“nodes except the first block”](as described in FIG. 1A); [MILLER: 0094-0095] Node(s) 131 [“nodes except the first block”], of which there can be any number (1-n), are peer-to-peer members of the distributed application network 130 and provide distributed storage for the distributed ledger database 165 which forms the storage backbone for storing the ledger data and program instructions for function logic. A node 131 may store all, or part, of the distributed ledger database 165. A distributed ledger may take the form of a blockchain [analogous to “a hash of the previous block and records”]; [Giordano: 0047] The signature of the genesis block 108 a may be a hash value of the genesis block 108 a, for example. When a third block is later appended to the chain, that block may include a signature of the second block 108 b [“a hash of the previous block and records”]),
wherein the first node is configured to send out a registration advertisement (REGADV) message ([MILLER: 0113] a mobile entity can be carrying a privacy enunciator device (or PPD) that emits a broadcast signal capable [“send out a registration advertisement (REGADV) message”] of local detection by a PCD [“first node”]),
wherein a group of nodes of the plurality of nodes being in the trust ring member state is configured to perform an automatic vote process to agree on a new block of the data structure [Engan: 0052 and 0053] the electronic device 202’s state is analogous to “trust ring member” during the operations “5-6”in FIG. 4 since the operations are for accessing secure services by using a token; [Giordano: 0046] One example of another type of consensus procedure is the practical byzantine fault tolerance (PBFT) consensus algorithm [“automatic vote process”]. The signature of every new block in the chain can be at least partially influenced by every preceding block in the chain [“data structure corresponding to the first node”]),
wherein a node of the plurality of nodes is configured to send an authorisation message (REGACK) to the first node, preferably encrypted by the symmetric network key and/or addressed to the network address of the first node, such that the first node can change its state to a commissioned state ([Engan: 0039 and 0050] the electronic device 202’s state is analogous to “commissioned state” during the operations “3-4” in FIG. 2 since the operations are after the authentication; [Engan: 0059] At block 512 (operation “4” of FIG. 2), the SDAT application 220 receives access to the SDAT 246 [“send an authorisation message”]; [Kaja: 0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104. At step S7, the token provider computer 106 may transmit the encrypted interaction token to the communication device 104 [“send an authorisation message”]).

Regarding claim 9, (Currently Amended) the combination of Engan, MILLER and Kaja discloses the ad-hoc network of claim 1, wherein the first node is configured 
to receive the message (RNGATH) containing at least the symmetric network key from the configurator ([Engan: 0059] At block 516 (operation “6” of FIG. 4), authorization to the one or more secure services is received from the service provider 404 [“the message”]; [Kaja: 0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104 [“containing the symmetric network key”]. At step S7, the token provider computer 106 may transmit the encrypted interaction token [“the message”] to the communication device 104), and
to change the state of the first node to the trust ring member state ([Engan: 0059] At block 514, corresponding to operation “5” of FIG. 4, the SDAT 246 [“(CRQ) message containing the token”, SDAT stands for “secure device access token”] is presented to the service provider 404 (FIG. 4) to access one or more secure services).
The combination of Engan, MILLER and Kaja may not explicitly teach, but Giordano, which is a same field of endeavor, discloses the ad-hoc network of claim 1 wherein the first node is configured to send a trust ring formation request (RNGREQ) message to the configurator device, if a maximum number of CRQ messages was sent from the first node ([0046-0047] the nodes may each test hashes of possible block arrangements until the hash value for the block falls below a threshold hash value [“maximum number of CRQ messages”] (e.g., a proof of work problem). Once a new, valid block is determined by a particular network node [“trust ring member state”], that node adds the block to the ledger 106 and broadcasts information to the other nodes in the network that allow the other nodes to duplicate the block and add it to their respective copies of the ledger 106 [“receive the message (RNGATH)”]). 
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan, MILLER and Kaja with the teachings of Giordano to send a trust ring formation request message to the configurator device, if a maximum number of CRQ messages was sent from the first node. One of ordinary skill in the art would have been motivated to make this modification because a validator node [or first node] may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220 (para. 0062).


10 is rejected under 35 U.S.C. 103 as being unpatentable over Engan et al. (US 20190069177 A1 hereinafter “Engan”) in view of MILLER (US 20190036887 A1) in view of Kaja et al. (US 20180324184 A1 hereinafter “Kaja”) as applied to claim 1 above, and further in view of LI et al. (US 20190387458 A1 hereinafter “LI”).
Regarding claim 10, (Currently Amended) the combination of Engan, MILLER and Kaja may not explicitly teach, but LI, which is a same field of endeavor, discloses the ad-hoc network of claim 1, wherein the NCA message contains a public key of the first node and a message from the first node to the configurator sent after the NCA message, in particular the ACT message, is encrypted by the public key of the first node ([0216-0217] the discoverer may use its private key to decrypt this request message and then extract the discoveree's public key encrypted in this message [“NCA message including a public key”] to check the discoveree's digital signature. A discoverer may use the discoveree's public key to encrypt the “To Be Discovered” response message sent back to the discoveree [“ACT message encrypted by the public key”]); 
and/or wherein the token includes the public key of the first node; and/or wherein the ACI message contains the public key outside of the token and optionally a message from the first node to the configurator sent after the ACI message is encrypted by the public key of the configurator (The examiner does not consider the limitations above because of the “or” conjunction). 
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan, MILLER and Kaja with the teachings of Li to include the NCA message that contains a public key of the first node and a message from the first node to the configurator sent after the NCA message, in particular the ACT message, is encrypted by the public key of the first node. One of ordinary skill in the art would have been motivated to make this modification because once a discoverer receives a message with a public key from a discoveree, it knows which of its private keys is paired with this public key and can use this private key to decrypt the discoveree's message (para. 0218).


Claims 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engan et al. (US 20190069177 A1 hereinafter “Engan”) in view of Kaja et al. (US 20180324184 A1 hereinafter “Kaja”).
Regarding claim 14, (Currently Amended) Engan discloses a method for an electronic device being a node in an ad- hoc network ([0018] Each of the user devices 108(1)-108(n) are also capable of connecting to a network. device 108(1) includes a connection to network 120(1), … , and device 108(n) [analogous to “node” as an electronic device] includes a connection to network 120(n). The wireless connections are made by way of any method known in the art, such as Bluetooth®, WiFi, Wireless Mesh Network (WMN) [“ad-hoc network” based on paras. 0001 and 0013 of the current application], etc.; [0020] FIG. 1 includes an identity service provider (IDP) 124 [analogous to “configurator”] that executes a token service 126), wherein the node has different states comprising a non-commissioned state, a commissioned state and trust ring member state, wherein the method is configured to perform the following steps, when the electronic device is in the non-commissioned state ([0032 and 0038] the electronic device 202’s state is analogous to “non-commissioned state” during the initial operation “1-2” in FIG. 2 since the operations for an authentication; [0039 and 0050] the electronic device 202’s state is analogous to “commissioned state” during the operations “3-4” in FIG. 2 since the operations are after the authentication; [0052 and 0053] the electronic device 202’s state is analogous to “trust ring member” during the operations “5-6”in FIG. 4 since the operations are for accessing secure services by using a token):
[0058] At block 508, the SDAT application 220 obtains the device identifier 244 from the carrier network 245 and presents the device identifier 244 [“sending out a (NCA) message”] and the application authentication object 236, to the identity provider 204 in a request for the secure device access token (SDAT) 246 (block 510). It is noted that although block 508 and block 510 are shown as distinct operations, the operations may be combined in a single call to the identity provider 204 (as shown in operation “3” [“(NCA) message”] of FIG. 2), wherein the device identifier 244 is obtained from the carrier network 245 and added to the call to the identity provider 204).
sending out a commissioning request (CRQ) message containing the received encrypted token ([0029-0030] The cryptography component 224 is configured to encrypt [analogous to “encrypted token”], decrypt, encode, decode, create digital signatures, and related operations. The IDP cryptography unit 230 includes code segments that are executed to create key pairs for use with the SDAT application 220, and to encrypt [analogous to “encrypted token”], decrypt, encode, decode, digitally sign, or otherwise manipulate data that is transmitted between the electronic device 202 and the IDP 204; [0059] At block 514, corresponding to operation “5” of FIG. 4, the SDAT 246 [“(CRQ) message containing the token”, SDAT stands for “secure device access token”] is presented to the service provider 404 (FIG. 4) to access one or more secure services);
receiving an authorisation message (RNGATH, CRATH, CRA, CRAFWD, REGACK, RNGADD) from another node or from the configurator device; and changing the state of the node ([0059] At block 516 (operation “6” of FIG. 4) [“authorisation message”], authorization to the one or more secure services [“changing the state”] is received from the service provider 404). 
Although Engan teaches, in respective para. 0059 and para. 0029, “SDAT 246 [“token” since SDAT stands for secure device access token (See para. 0058)]”, “the cryptography component 224 and the IDP cryptography unit 230” and “operation “3-4” in FIG. 2 [analogous to ‘automated commissioning 
In a same field of endeavor, Kaja discloses the method, wherein receiving from a configurator device an automated commissioning initialization (ACl) message containing a token, wherein the token is encrypted by a symmetric network key ([0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104. At step S7, the token provider computer 106 may transmit the encrypted interaction token to the communication device 104).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan with the teachings of Kaja to receive from a configurator device an automated commissioning initialization (ACl) message containing a token, wherein the token is encrypted by a symmetric network key. One of ordinary skill in the art would have been motivated to make this modification because the conventional interaction token [or the encrypted token] systems could be improved to be more secure, more economical, and more convenient to consumers [or first node] (para. 0094).

Regarding claim 16, (Currently Amended) the combination of Engan and Kaja discloses the method of claim 14, wherein the method is configured to perform one or more of the following alternatives, when the electronic device is in a commissioned state ([Engan: 0039 and 0050] the electronic device 202’s state is analogous to “commissioned state” during the operations “3-4” in FIG. 2 since the operations are after the authentication): 
third alternative
[Engan:0059] At block 516 (operation “6” of FIG. 4) [“registration acknowledgement message”], authorization to the one or more secure services [“changing the state”]is received from the service provider 404).
first alternative 
receiving a CRQ message from a node being in a non-commissioned state, 
encrypting a token of the received CRQ message with the symmetric network key, and 
if the content of the token fulfils a forwarding condition, forward the encrypted token to a trust ring member 
second alternative 
receiving a message for a node in a non-commissioned state from a trust ring member, and forwarding the message to the node in a non-commissioned state (The examiner does not consider first and second since the method is configured to perform one or more of the following alternatives), 

Regarding claim 18, (Currently Amended) the combination of Engan and Kaja discloses the method claim 14, wherein the different states comprise as well a configurator state, wherein the method is configured to perform the following steps, when the electronic device is in a configurator state ([Engan: 0032 and 0038] the electronic device 202’s state is analogous to “configurator state” during the initial operation “1-2” in FIG. 2 since the operations for an authentication): 
receiving a non-commissioned advertisement (NCA) message from a node being in the non-commissioned state ([Engan: 0056] At block 502, the secure device access token application 220 obtains the application authentication object 236 [“non-commissioned advertisement message”] that verifies that the application is an authentic application issued to an identified user); 
[Kaja: 0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key shared with the communication device 104. At step S7, the token provider computer 106 may transmit the encrypted interaction token to the communication device 104).

Regarding claim 19, (Currently Amended) the combination of Engan and Kaja discloses Electronic device configured to perform the step of the method claim 14 ([Engan: 0024] The example electronic device 202 includes a processor 208 that includes electronic circuitry that executes instruction code segments by performing basic arithmetic, logical, control, memory, and input/output (I/O) operations specified by the instruction code).

Regarding claim 20, (Currently Amended) the combination of Engan and Kaja discloses Computer program configured to perform the steps of the method claim 14, if executed on a processor of an electronic device ([Engan: 0024] The example electronic device 202 includes a processor 208 that includes electronic circuitry that executes instruction code segments by performing basic arithmetic, logical, control, memory, and input/output (I/O) operations specified by the instruction code).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Engan et al. (US 20190069177 A1 hereinafter “Engan”) in view of Kaja et al. (US 20180324184 A1 hereinafter “Kaja”) as applied to claim 14 above, and further in view of Salkintzis et al. (US 20210037013 A1 hereinafter “Salkintzis”).
Regarding claim 15, (Currently Amended) the combination of Engan and Kaja discloses the method of claim 14, wherein the method is configured to perform one or more of the following alternatives, when the electronic device is in the non-commissioned state ([Engan: 0032 and 0038] the electronic device 202’s state is analogous to “non-commissioned state” during the initial operation “1-2” in FIG. 2): 
first alternative: sending out a registration advertisement (REGADV) message ([Engan: 0056] At block 504, the SDAT application 220 makes an initial request [“registration advertisement message” as the non-commissioned state] to the identity provider 204 to obtain a secure device access token),
receiving an authorisation message (REGACK), preferably encrypted by the symmetric network key and/or addressed to the network address of the first node ([0059] At block 516 (operation “6” of FIG. 4) [“authorisation message”], authorization to the one or more secure services [“changing the state”] is received from the service provider 404; [Kaja: 0068-0069] The encryption key that is used to encrypted the interaction token may be a symmetric key [analogous to “message encrypted by the symmetric network key”] shared with the communication device 104. At step S7, the token provider computer 106 may transmit the encrypted interaction token to the communication device 104); 
However, the combination of Engan and Kaja may not explicitly teach, but Salkintzis, which is a same field of endeavor, discloses the method, wherein receiving a message with an network address for the electronic device and a network key ([0066] the input data sent in the message to the first blockchain address includes a public key of the authentication apparatus 400).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan and Kaja with the teachings of Salkintzis to receive a message with an network address for the electronic device and a network key. One of ordinary skill in the art would have been motivated to make this modification because the public key allows for improved security using the connection information packages (para. 0066).
The examiner does not consider second alternative since the method is configured to perform one or more of the following alternatives).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Engan et al. (US 20190069177 A1 hereinafter “Engan”) in view of Kaja et al. (US 20180324184 A1 hereinafter “Kaja”) as applied to claim 14 above, and further in view of MILLER (US 20190036887 A1) in view of Giordano et al. (US 20170300627 A1 hereinafter “Giordano”).
Regarding claim 17, (Currently Amended) the combination of Engan and Kaja discloses the method of claim 14, wherein the method is configured to perform one or more of the following alternatives, when the electronic device is in a trust ring member state ([Engan: 0052 and 0053] the electronic device 202’s state is analogous to “trust ring member” during the operations “5-6”in FIG. 4 since the operations are for accessing secure services by using a token): 
first alternative 
receiving a CRQ message or a forwarded CRQ (CRQFWD) message ([Engan: 0059-0060] At block 514, corresponding to operation “5” of FIG. 4, the SDAT 246 [“(CRQ) message containing the token”, SDAT stands for “secure device access token”] is presented to the service provider 404 (FIG. 4) to access one or more secure services. The operations of block 514 and block 516 may be repeated [as the “trust ring member”] to access one or more other servers (not shown) accessed by the electronic device 202).

In a same field of endeavor, MILLER discloses the method, wherein, decrypting the CRQ message and identifying the node having sent the CRQ message ([MILLER: 0289] Control state verification data may be extracted from the control state verification transaction (902) [“identifying the node”]. Decrypting data [“decrypting the CRQ message”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan and Kaja with the teachings of MILLER to decrypt the CRQ message and to identify the node having sent the CRQ message. One of ordinary skill in the art would have been motivated to make this modification because it may allow to be performed by a system for auditing a privacy trust system control state verification transaction (para. 0287).
 However, the combination does not teach “performing an automatic vote process together with other nodes in the trust ring member state to agree on a network address for the identified node”.
In a same field of endeavor, Giordano discloses the method, wherein performing an automatic vote process together with other nodes in the trust ring member state to agree on a network address for the identified node([0044-0046] if the parameters of the transaction are valid (e.g., includes an acceptable destination address [“agree on a network address”]), and if the transaction complies with any other rules set in the network. One example of another type of consensus procedure  is the practical byzantine fault tolerance (PBFT) consensus algorithm [“automatic vote process”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Engan, Kaja and MILLER with the teachings of Giordano to include the automatic vote process that is used to agree on a network address of the first node, to agree on the acceptance of the first node to change its state and/or to agree on a new block of a distributed ledger. a validator node [or first node] may perform mining in proof-of-work consensus procedure to determine new transaction blocks to add to the ledger 220 (para. 0062).
 second alternative
receiving an address attribution ballot (ADDRAB) message, preferably signed by the sender of the ADDRAB message, 
voting on the proposed address contained in the address attribution ballot (ADDRAB) message,
creating a new address attribution ballot (ADDRAB) message with the received ADDRAB message and the vote on the proposed address, preferably signed by the present node, 
third alternative 
receiving a registration advertisement (REGADV) message or a forwarded REGADV message, 
identifying the node, which sent the REGADV message based on the content of the received (forwarded) REGADV message;
performing an automatic vote process together with other nodes in the trust ring member state to agree on a new block of the distributed data structure corresponding to the identified node (The examiner does not consider second and third alternative since the method is configured to perform one or more of the following alternatives).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Token Based Authentication; Savolainen et al. (US 11206533 B2): (col. 10, ln 06-15) In phase 5100, device 110 communicates with apparatus 120 such that the communication is encrypted using the first hash, second hash, tokens, combination of those, or a key derived therefrom, as an encryption key, for example in a symmetric encryption process. Examples of symmetric encryption 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                        

/CHAU LE/Primary Examiner, Art Unit 2493